DETAILED ACTION
This Action is responsive to the communication filed on 11/02/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sim (KR 2018 0068588 A).

Regarding claim 1, Sim (see, e.g., FIG. 3) discloses an electronic device, comprising: 
a substrate 121-1 (pg. 5, para 4); and 
at least one light emitting unit 110, 127, 128 disposed on the substrate 121-1, the at least one light emitting unit 110, 127, 128 comprising: 
a light emitting diode 110 (pg. 5, para 4); 
a protective layer 127 (pg. 5, para 7); and 
a light conversion layer 128 (pg. 5, para 8); 
127 comprises a portion e.g., end portion of 127 having a ripped section and not overlapped with the light emitting diode 110 in a top view direction of the electronic device.

Regarding claim 2, Sim (see, e.g., FIG. 3) teaches that at least a part of the portion e.g., end portion of 127 is not in contact with the light emitting diode 110.

Regarding claim 3, Sim (see, e.g., FIG. 3) teaches an insulating layer 112-1, 112-2 disposed on the substrate 121-1, wherein the insulating layer 112-1, 112-2 is in contact with the portion e.g., end portion of 127 (pg. 6, para 2).

Regarding claim 4, Sim (see, e.g., FIG. 3) teaches that the protective layer 127 is disposed between the light conversion layer 128 and the light emitting diode 110 (pg. 5, para 7; pg. 6, para 3).

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (US 2015/0243846).

Regarding claim 1, Kwon (see, e.g., FIG. 1) discloses an electronic device, comprising: 
a substrate 150 (Para 0034); and 
at least one light emitting unit 110, 118, 160 disposed on the substrate 150, the at least one light emitting unit 110, 118, 160 comprising: 
a light emitting diode 110 (Para 0034); 
a protective layer 160 (Para 0034, Para 0043); and 
a light conversion layer 118 (Para 0035); 
160 comprises a portion e.g., end portion of 160 having a ripped section and not overlapped with the light emitting diode 110 in a top view direction of the electronic device.

Regarding claim 5, Kwon (see, e.g., FIG. 1) teaches that the light conversion layer 118 is disposed between the protective layer 160 and the light emitting diode 110.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ANTONIO B CRITE/Examiner, Art Unit 2817